Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites an article transport facility comprised of a transport vehicle guided by a guide rail along a travel path. The facility is further comprised of a wall body and fire-proof door to close an opening in the wall body. The facility is further comprised of a first gap in the guide rail through which the fire-proof door can pass. The guide rail has a first body portion and a second body portion arranged separately on respective sides in a direction parallel to the travel path with a second gap. The second gap is larger than the first gap and includes a first adjustment member attached to the first body portion and a second adjustment member attached to the second body portion. The first body portion has a traveling face to support the rolling movement of a vehicle wheel and the second body portion has a second traveling face to support a vehicle wheel. The first adjustment member also has a traveling face forming a traveling face continuous with the first body traveling face and is arranged to partially protrude into the second gap. A second adjustment member has a second traveling face to form a continuous face with the second body traveling dace with the second adjustment member also partially protruding into the second gap. 
The prior art made of record, taken singularly or in combination, does not specifically show the features of the instant invention as described above. Specifically the use of first and second gaps to accommodate first and second body portions and adjustment members are not shown in relation to the movement and operation of a wheeled vehicle in a transport facility.

The Information Disclosure Statement filed on December 10, 2020 has been reviewed and considered by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 11, 2021